Name: Regulation (EEC) No 2277/71 of the Council of 26 October 1971 amending Regulations (EEC) Nos 2164/70, 2165/70, 463/71 and 1235/71 on imports of olive oil from Spain, Tunisia, Morocco and Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 873 No L 241/2 Official Journal of the European Communities 27.10.71 REGULATION (EEC) No 2277/71 OF THE COUNCIL of 26 October 1971 amending Regulations (EEC) Nos 2164/70, 2165/70, 463/71 and 1235/71 on imports of olive oil from Spain, Tunisia, Morocco and Turkey 'The treatment provided for in Article 2 shall be applied to all imports in respect of which the importer furnishes proof that the special export charge has been paid by the exporter up to an amount which does not exceed either the amount of the levy calculated in accordance with the provisions of Article 1 and applicable when the oil is imported into the Community or 4 units of account per 100 kilogrammes.' 2 . The first paragraph of Article 5 of Regulation (EEC) No 2164/70 is hereby repealed. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament; Whereas Council Regulation (EEC) No 2164/701 of 27 October 1970 on imports of olive oil from Spain, Council Regulation (EEC) No 21652 of 27 October 1970 on imports of olive oil from Tunisia, Council Regulation (EEC) No 463/713 of 1 March 1971 on imports of olive oil from Morocco, and Council Regulation (EEC) No 1235/714 of 7 June 1971 on imports of olive oil from Turkey laid down rules according special treatment to imports into the Community of olive oil from the above-mentioned countries ; Whereas for sound administration it should be made clear that the application of Article 2 of the above-mentioned Regulations must be subject to the production of proof that the export charge has been paid by the exporter ; whereas, in view of this , the limitation on the period of validity of those Regulations should be abolished; Article 2 1 . The following shall be substituted for Article 3 of Regulation (EEC) No 2165/70 : 'The treatment provided for in Article 2 shall be applied to all imports in respect of which the importer furnishes proof that the special export charge has been paid by the exporter up to an amount which does not exceed either the amount of the levy calculated in accordance with the provisions of Article 1 and applicable when the. oil is imported into the Community or 5 units of account per 100 kilogrammes.' 2 . The first paragraph of Article 8 of Regulation (EEC) No 2165/70 is hereby repealed. HAS ADOPTED THIS REGULATION : Article 1 Article 3 1 . The following shall be substituted for Article 3 of Regulation (EEC) No 2164/70 : 1 . The following shall be substituted for Article 3 of Regulation (EEC) No 463/71 : 'The treatment provided for in Article 2 shall be applied to all imports in respect of which the importer furnishes proof that the special export charge has been paid by the exporter up to an amount which does not exceed either the amount 1 OJ No L 238 , 29.10.1970 , p . 3 . 2 OJ No L 238 , 29.10.1970, p . 4. 3 OJ No L 53 , 5.3.1971 , p. 9 . 4 OJ No L 130 , 16.6.1971 , p . 55 . 874 Official Journal of the European Communities of the levy calculated in accordance with the provisions of Article 1 and applicable when the oil is imported into the Community or 5 units of account per 100 kilogrammes.' 2 . The first paragraph of Article 8 of Regulation (EEC) No 463/71 is hereby repealed. importer furnishes proof that the special export charge has been paid by the exporter up to an amount which does not exceed either the amount of the levy calculated in accordance with the provisions 'of Article 1 and applicable when the oil is imported into the Community or 4-50 units of account per 100 kilogrammes.' 2 . Article 5 of Regulation (EEC) No 1235/71 is hereby repealed.  Article 4 Articled 1 . The following shall be substituted for Article 3 . of Regulation (EEC) No 1235/71 : 'The treatment provided for in Article 2 shall be applied to all imports in respect of which the This Regulation shall enter into force on 1 November 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 October 1971 . For the Council The President L. NATALI